[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 170 
The objections, in their various forms, resolve themselves into two inquiries: 1st. Was there evidence, sufficient to be submitted to the jury, that the plaintiff had become a passenger with the defendants, under an agreement, express or implied, for his transportation? 2d. Could the defendants lawfully enter into such an agreement, under the circumstances stated? *Page 171 
On the first question, the facts are as follows: That the defendants run this stage sleigh to carry passengers, between the station at Schaghticoke and the village of the same name, about one mile distant; that it was the practice to start the stage at the upper end of the village, picking up passengers as it proceeded down the street; that the driver was furnished with railroad tickets, by the company, and sold them to passengers, usually, after their arrival at the station, but sometimes at the village; that the plaintiff, on this occasion, rode on the sleigh towards the station, for the purpose of taking a passage to the city of Troy, but was injured before reaching the station.
This stage was a part of the transporting arrangements of the defendants, in connection with their railroad. That was its sole purpose. It was one link in the chain of passenger carriage, between the village of Schaghticoke and the other towns on the line of the defendants' road. It is, no doubt, the law, that one taking his seat in a railroad car, for transportation, becomes a passenger, entitled to full protection in his rights as such, from the starting of the car, although he has not purchased a ticket or paid his fare. He is bound to pay whenever called upon by the collector, and taking his seat, thus to be transported, is evidence of an agreement, on his part, to be thus transported, and of a promise to pay the legal demand therefor. (22 N.Y.R., 307; 15 N.Y.R., 444.) It is no answer to this to say, that he has not formally announced to the company that he wished to become such passenger, or that he has not stated to what point he wished to be carried. This information may be communicated to the company when the call is made by the collector for the fare; and his continuance in the conveyance, is evidence that he certainly wishes to go farther than he has gone when he is thus called upon. It is also evidence of his promise to pay for such further transportation. The plaintiff's position was the same, as if he had been in the railroad car of the defendants. He was in the conveyance provided by the defendants, in connection with their cars, and, by which, a journey from the *Page 172 
village of Schaghticoke to the city of Troy might be completed. This was the purpose for which he started, as he testified without objection. I think these facts justified a submission to the jury of the question, whether the plaintiff had become a passenger with the defendants under an agreement for transportation, and that the verdict of the jury on that question cannot be assailed.
The next question is, was it within the power of the defendants to make such an agreement? The objection is made, that the defendants, being incorporated to carry passengers between Troy and Pownal, have no power, or authority, to enter into contracts for transportation on, or over, any territory not included between those points, and that their authority is to transport by railroad, and not by stage. These objections have been fully considered in the cases already decided in this court. Hart v.The Rensselaer and Saratoga R.R. Co. (4 Seld., 37), decided, that where a company made a contract for transportation of persons and property, beyond its own line, and over the line of another company, it was responsible for a failure to perform such contract. Quimby v. Vanderbilt (17 N.Y., 306), is to the same effect. The action, however, was against an individual, and not against a corporation. In Bissell v. The Michigan Southern andN.I.R.R. Co. (22 N.Y.R., 258), where a passenger was injured, upon being transported beyond the authorized lines of the defendants, the same result was reached. Elaborate opinions were delivered by COMSTOCK, Ch. J., who held that the defendants were liable upon the contract specifically, as a contract; and by SELDEN, J., who held the contract to be ultra vires and void, but that the defendants were liable for their negligence, independent of any existing contract. With out settling upon which ground the liability should be placed, the court had no difficulty in determining that they were liable. The case, therefore, is a clear authority in favor of the plaintiff here. (See, also, Cary v. Cleveland and Toledo R.R. Co., 29 Barb., 35; Weed v. S. and S.R.R. Co., 19 Wend., 534.)
There can be no room for doubt on these cases, that where *Page 173 
a corporation undertakes a transportation beyond its chartered line of railroad, and an injury to the person occurs, through the negligence of their agents, that the corporation is liable in damages. Whether this injury occurred upon another railroad track, or upon a common road used by them in the same business, would seem to be quite unimportant. The principle being established, that they are liable for injuries occurring at the point in question, all else follows. A break or loss of a bridge, often compels a railroad company to transport its passengers a short distance, by stage or boat, around the obstruction. It could not be successfully contended, that they were not bound to care in this transportation, or that they were not responsible for the want of it.
Judgment should be affirmed with costs.